351 Ill. App. 191 (1953)
114 N.E.2d 463
Frank Fasching, Appellee,
v.
Minneapolis, St. Paul and Sault Ste. Marie Railroad Company, Appellant.
Gen. No. 45,995.
Illinois Appellate Court.
Opinion filed June 8, 1953.
Released for publication September 16, 1953.
*192 Edwin R. Eckersall, for appellant.
Erickson, Eckersall & Nygren, of counsel.
Louis P. Miller, Frederick W. Shefte, and Joseph D. Ryan, for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE FRIEND.
Judgment reversed and cause remanded for a new trial.
Not to be published in full.